Order entered March 24, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00323-CV

                             IN RE KAREN MISKO, Relator


                Original Proceeding from the 429th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 429-01844-2013

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE